Case 21-11001-JTD   Doc 93-7   Filed 07/30/21   Page 1 of 3




       EXHIBIT G
                     Case 21-11001-JTD         Doc 93-7     Filed 07/30/21    Page 2 of 3




Complaint Number : CGS-292158                                       Received Date: July 20, 2021


CONSUMER INFORMATION


Primary Consumer:                                       Consumer Address:

Secondary Consumers:
                                                        United States
Consumer Contact Person:                                Consumer Contact Information:
                                                        Home:

RESPONDENT INFORMATION


Primary Respondent:                                     Respondent Address:
Sharity Ministries                                      PO Box 28195
Secondary Respondents:                                  Atlanta, GA 30358
                                                        Not in Texas County
                                                        United States
Respondent Contact Person:                              Respondent Contact Information:
Aliera Healthcare
                                                        Email: info@sharityministries.org

COMPLAINT SUMMARY


Aliera/Sharity Ministries/ Trinity Healthcare has collected $700 a month for 31 months ($21,700) for healthcare
and is not paying our doctors bills. We recieved notification that they will no longer cover our family or accept
any more health claims as of July 7, 2021 but still charged our account for $700 on July 19th, 2021. We now
have seen that they filed for bankruptcy protection on July 8, 2021 in Deleware.


COMPLAINT DETAILS


First contact with business: Other
Other: Received a recommendation from our Doctors office as a private insurance company
Solicitation in other language:

Transaction Place:
Other:
Contract Signed: Yes
                                                   Page 1 of 2
                     Case 21-11001-JTD        Doc 93-7     Filed 07/30/21    Page 3 of 3




Complaint Number : CGS-292158                                      Received Date: July 20, 2021


Amount Requested: $700.00
Amount Paid: $700.00
Method of Payment: DEBIT
Payment Subtype: Bank Account Debit
Date of Payment: July 19, 2021

Complained to Business: Yes
Date of Complaint: April 1, 2021
Business Response: They said that they were working to process the doctor's bills and to be patient with them.
Now we know they were going to go out of business the whole time and apparently multiple people have filed
class action lawsuits against them and the California Attorney General has flagged them.

Contacted Another Agency or Private Attorney: No
Name and Address of Agency:
Action Taken by Attorney:

COMPLAINT INFORMATION


CGS Analyst:
CPD Region: Dallas
Complaint Source: Web




                                                  Page 2 of 2
